TERM LOAN AGREEMENT among MDU RESOURCES GROUP, INC. as Borrower; WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent; and THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO Closing Date: September 26, 2008 $175,000,000 Term Loan TABLE OF CONTENTS ARTICLE I Definitions 1 Section 1.1 Definitions. 1 Section 1.2 Rules of Construction 9 ARTICLE II Amount and Terms of the Term Loan 9 Section 2.1 The Term Loan. 9 Section 2.2 Procedure. 10 Section 2.3 Interest on Notes. 10 Section 2.4 Principal and Interest Payment Dates. 11 Section 2.5 Level Status, Margins and Fee Rates. 11 Section 2.6 Audit Fees. 12 Section 2.7 Prepayments. 13 Section 2.8 Payments. 13 Section 2.9 Increased Costs; Funding Exceptions. 14 Section 2.10 Funding Losses. 16 Section 2.11 Discretion of Lenders as to Manner of Funding. 16 Section 2.12 Conclusiveness of Statements; Survival of Provisions. 16 Section 2.13 Computation of Interest and Fees. 17 Section 2.14 Purpose of Term Loan. 17 ARTICLE III Conditions Precedent 17 Section 3.1 Required Deliveries; Conditions to Effectiveness. 17 Section 3.2 Additional Conditions Precedent. 18 ARTICLE IV Representations and Warranties 18 Section 4.1 Existence and Power. 18 Section 4.2 Authorization of Borrowing; No Conflict as to Law or Agreements. 18 Section 4.3 Legal Agreements. 18 Section 4.4 Subsidiaries. 19 Section 4.5 Financial Condition. 19 Section 4.6 Adverse Change. 19 Section 4.7 Litigation. 19 Section 4.8 Environmental Matters. 19 Section 4.9 Regulation U. 19 Section 4.10 Taxes. 19 Section 4.11 Titles and Liens. 20 Section 4.12 Intellectual Property. 20 Section 4.13 ERISA. 20 ARTICLE V Affirmative Covenants 21 Section 5.1 Reporting. 21 Section 5.2 Books and Records; Inspection and Examination. 23 Section 5.3 Compliance with Laws. 23 Section 5.4 Payment of Taxes and Other Claims. 23 Section 5.5 Maintenance of Properties. 23 Section 5.6 Insurance. 23 Section 5.7 Preservation of Corporate Existence. 24 Section 5.8 Replacement Financing. 24 i ARTICLE VI Negative Covenants 24 Section 6.1 Liens. 24 Section 6.2 Investments. 25 Section 6.3 Distributions. 26 Section 6.4 Sale of Assets. 26 Section 6.5 Transactions with Affiliates. 26 Section 6.6 Consolidation and Merger. 26 Section 6.7 Environmental Laws. 27 Section 6.8 Restrictions on Nature of Business. 27 Section 6.9 Consolidated Total Leverage Ratio. 27 Section 6.10 Borrower Leverage Ratio. 27 Section 6.11 Interest Coverage Ratio. 27 ARTICLE VII Events of Default, Rights and Remedies 27 Section 7.1 Events of Default. 27 Section 7.2 Rights and Remedies. 29 ARTICLE VIII The Agent 29 Section 8.1 Authorization. 29 Section 8.2 Distribution of Payments and Proceeds. 30 Section 8.3 Expenses. 30 Section 8.4 Payments Received Directly by Lenders. 30 Section 8.5 Indemnification. 31 Section 8.6 Exculpation. 31 Section 8.7 Agent and Affiliates. 31 Section 8.8 Credit Investigation. 31 Section 8.9 Resignation and Assignment of Agent. 32 Section 8.10 Defaults. 32 Section 8.11 Obligations Several. 32 ARTICLE IX Miscellaneous 32 Section 9.1 No Waiver; Cumulative Remedies. 32 Section 9.2 Amendments, Etc. 33 Section 9.3 Notice. 33 Section 9.4 Costs and Expenses. 34 Section 9.5 Indemnification by Borrower. 34 Section 9.6 Execution in Counterparts. 34 Section 9.7 Binding Effect; Assignment and Participations. 34 Section 9.8 Disclosure of Information. 36 Section 9.9 Governing Law. 37 Section 9.10 Consent to Jurisdiction. 37 Section 9.11 Waiver of Jury Trial. 37 Section 9.12 Severability of Provisions. 37 Section 9.13 Prior Agreements. 37 Section 9.14 Other Financing. 37 Section 9.15 Headings. 38 Section 9.16 Customer Identification – USA Patriot Act Notice. 38 ii TERM LOAN AGREEMENT Dated as of September 26, 2008 MDU Resources Group, Inc., a Delaware corporation, Wells Fargo Bank, National Association, a national banking association, as administrative agent hereunder, and the Lenders, as defined below, agree as follows: ARTICLE I Definitions Section 1.1Definitions. As used in this Agreement: “2005 Credit Agreement” means the Credit Agreement dated June 21,2005 among the Borrower, Wells Fargo, as administrative agent thereunder, and certain other financial institutions, together with all amendments, modifications and restatements thereof. “Additional Lender” means a financial institution that becomes a Lender pursuant to the procedures set forth in Section 9.7(c). “Affiliate” of any Person means any other Person directly or indirectly controlling, controlled by or under the common control with such Person.A Person shall be deemed to control another Person if the controlling Person owns 10% or more of any class of voting securities (or other ownership interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of stock or other equity interests, by contract or otherwise. “Agent” means Wells Fargo acting in its capacity as administrative agent for itself and the other Lenders hereunder. “Aggregate
